DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recited, “an access port connected to the pipe bracket, and an access port connect port connected to the pipe bracket”.
It’s unclear, there are two separate access port or only one access port. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over C. A. Campbell (US – 1,632,756) and further in view of Hart et al. (US – 5,451,099).
As per claim 1, Campbell discloses Triple Valve comprising:
a pipe bracket (15, Fig: 1-8) having passages extending through the pipe bracket (Fig: 1-8), the passages positioned to place a main portion of a distributor valve (17, Fig: 1-8) and a main line portion of the distributor valve (19, fig: 1-8) in communication with each other (Fig: 1-8) and with a brake pipe (via 22, Fig: 1-8) of the vehicle brake control system (Page 4, Ln: 70-72, Fig: 1-8), a brake cylinder of the vehicle brake control system (via port 20, Page 4, Ln: 66-76, Fig: 1-8), and a reservoir of the vehicle brake control system (via 21, Page 4, Ln: 66-76, Fig: 1-8).
Campbell discloses all the structural elements of the claimed invention but fails to explicitly disclose an integral port interface disposed on a side of the pipe bracket, the integral port interface comprising access ports arranged therein and separately connected to the passages.
Hart discloses Railway Brake Pipe Bracket Access Plate comprising:
an integral port interface (24, Fig: 6-8) disposed on a side of the pipe bracket (Col: 5, Ln: 50 – Col: 6, Ln:7, Fig: 6-8) the integral port interface comprising access ports arranged therein and separately connected to the passages (FIG. 6 shows a pipe bracket portion 12 having a first side 14 and an oppositely directed second side 16. The pipe bracket portion 12 ……… A brake pipe connection (not shown) connects a brake pipe to the pipe bracket portion rear 20, Col: 5, Ln: 51 – Col: 6, Ln: 7, Fig: 6-8).


As per claim 2, Campbell discloses wherein the passages in the pipe bracket include a working chamber passage (via 143 to chamber 27, Fig: 1-8) and a valve chamber passage (via 145, Fig: 1-8) each configured to place the main portion (17) and the main line portion (19) of the distributor valve in communication with each other (fig: 1-8).
As per claim 3, Campbell discloses wherein the passages in the pipe bracket (15) include a brake pipe passage configured to place the main portion and the main line portion in communication with the brake pipe (via port 22 to branch 141, Page 7, Ln: 16-34, Fig: 1-8), a reservoir passage configured to place the main portion in communication with the reservoir (via 21 to branch 144, Page 7, Ln: 35-48, Fig: 1-8), and a brake cylinder passage configured to place the main portion and the main line portion in communication with the brake cylinder (via 20 to branch to left and right, Fig: 1-8).

As per claim 4, Hart further discloses wherein the integral port interface (24) is configured to be engaged by a testing device (via adaptor 184, Fig: 13-14) for measuring operational pressures of the passages in the pipe bracket via the access ports (testing of fluid pressure is conducted, Col: 10, Ln: 11-31, Fig: 11-14).

As per claim 5, Campbell discloses wherein the pipe bracket (15, Fig: 1-8) is configured to have the main portion (17, fig: 1-8) and the main line portion (19, fig: 1-8) mounted thereon and spaced apart on a side of the pipe bracket (Fig: 1-8).
However, Campbell fails to explicitly disclose the integral port interface is disposed on a different side of the pipe bracket adjacent to a mounting location for the main portion.
Hart discloses the integral port interface (24, Fig: 6-8) is disposed on a different side of the pipe bracket adjacent to a mounting location for the main portion (Fig: 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the triple valve of the Campbell to make the integral port interface is disposed on a different side of the pipe bracket adjacent to a mounting location for the main portion as taught by Hart in order to provide a means to directly access the various passageways of the pipe bracket portion without disconnecting any air lines connected to the pipe bracket, without removing either the service portion or the emergency portion.

As per claim 6, Campbell discloses Triple Valve comprising:

Campbell discloses all the structural elements of the claimed invention but fails to explicitly discloses an access interface comprising access ports on a pipe bracket of a distributor valve of a vehicle brake control system
an access port connected to the pipe bracket, and an access port connected to the pipe bracket.
Hart discloses Railway Brake Pipe Bracket Access Plate comprising:
an access interface (24, Fig: 6-8) comprising access ports (28, 30, 32, 34, Fig: 6-8) on a pipe bracket of a distributor valve of a vehicle brake control system (Col: 6, Ln: 1-7, Fig: 6)
an access port connected to the pipe bracket, and an access port connected to the pipe bracket (A brake pipe connection (not shown) connects a brake pipe to the pipe bracket portion rear 20, Col: 6, Ln: 1-7, fig: 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the triple valve of the Campbell to make the access interface comprising access ports on a pipe bracket of a distributor valve of a vehicle brake control system and an access port connected to the pipe bracket, and an access port connected to the pipe bracket as taught by Hart in order to provide a means to directly access the various passageways of the pipe bracket portion without 
Also see claim rejection 112 above.

As per claim 7, Hart further discloses wherein the access interface (Fig: 6-8) comprises an integral port interface (24, Fig: 6-8) disposed on a side of the pipe bracket (12, Col: 5, Ln: 50 – Col: 6, Ln: 7, Fig: 6-8), wherein the access ports are arranged within the integral port interface (Fig: 6-8).

As per claim 8, Hart further discloses engaging the integral port interface with a testing device (via adaptor 184, Fig: 13-14) for measuring operational pressures of the passages in the pipe bracket via the access ports (testing of fluid pressure is conducted, Col: 10, Ln: 11-31, Fig: 11-14).

As per claim 9, Hart further discloses a pressure access plate (24, Fig: 6-8) disposed between the pipe bracket (12, A brake pipe connection (not shown) connects a brake pipe to the pipe bracket portion rear 20, Col: 6, Ln: 1-7, Fig: 6) and the main portion as the access interface (As shown in FIG. 6, a service portion 22 is mounted to the first side 14 of the pipe bracket portion 12. The emergency portion is detached from the pipe bracket portion, Fig: 6), wherein the access ports (28-34, Fig: 7) are arranged in a face of the pressure access plate (Fig: 6-8).

As per claim 10, Hart further discloses engaging the face of the pressure access plate (24) with a testing device (via adaptor 184, Fig: 13-14) for measuring operational pressures of the passages in the pipe bracket via the access ports (testing of fluid pressure is conducted, Col: 10, Ln: 11-31, Fig: 11-14).

As per claim 11, Campbell discloses Triple Valve comprising:
a pipe bracket (15, Fig: 1-8) having passages defined therein that extend through the pipe bracket (Fig: 1-8);
a main portion (17, Fig: 1-8) mounted on the pipe bracket (Fig: 1-8);
a main line portion (19, Fig: 1-8) mounted on the pipe bracket (Fig: 1-8), the passages of the pipe bracket (Fig: 1-8) configured to place the main portion (17) and the main line portion (19) in communication with each other (Fig: 1-8) and with a brake pipe (via 22, Fig: 1-8) of a brake control system (Page 4, Ln: 70-72, Fig: 1-8), a brake cylinder (via 20, Fig: 1-8) of the brake control system (Page 4, Ln: 66-76, Fig: 1-8), and a reservoir of the brake control system (via 21, Page 4, Ln: 66-67, Fig: 1-8).
Campbell discloses all the structural elements of the claimed invention but fails to explicitly disclose an access interface comprising an integral port interface having access ports that are connected with the passages of the pipe bracket, the integral port interface configured to be engaged by a testing device for measuring operational pressures of the passages in the pipe bracket via the access ports.
Hart discloses Railway Brake Pipe Bracket Access Plate comprising:
an access interface (45, Fig: 7) comprising an integral port interface (24, Fig: 6-8) having access ports (28, 30, 32, 34, Fig: 6-8) that are connected with the passages of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the triple valve of the Campbell to make the access interface comprising an integral port interface having access ports that are connected with the passages of the pipe bracket, the integral port interface configured to be engaged by a testing device for measuring operational pressures of the passages in the pipe bracket via the access ports as taught by Hart in order to provide a means to directly access the various passageways of the pipe bracket portion without disconnecting any air lines connected to the pipe bracket, without removing either the service portion or the emergency portion.

As per claim 12, Campbell discloses wherein the passages in the pipe bracket include a working chamber passage (via 143 to chamber 27, Fig: 1-8) and a valve chamber passage (via 145, Fig: 1-8) each configured to place the main portion (17) and the main line portion (19) of the distributor valve in communication with each other (fig: 1-8).

As per claim 13, Campbell discloses wherein the passages in the pipe bracket (15) include a brake pipe passage configured to place the main portion and the main line portion in communication with the brake pipe (via port 22 to branch 141, Page 7, Ln: 

As per claim 14, Campbell discloses wherein the main portion (17, Fig: 1-8) and the main line portion (19, Fig: 1-8) are configured to be spaced apart from each other on a side of the pipe bracket (15, Fig: 1-8).
However, Campbell fails to explicitly disclose the integral port interface is configured to be disposed on a different side of the pipe bracket.
Hart discloses the integral port interface (24, Fig: 6-8) is configured to be disposed on a different side of the pipe bracket (Fig: 6)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the triple valve of the Campbell to make the integral port interface is configured to be disposed on a different side of the pipe bracket as taught by Hart in order to provide a means to directly access the various passageways of the pipe bracket portion without disconnecting any air lines connected to the pipe bracket, without removing either the service portion or the emergency portion.

As per claim 15, Hart further discloses wherein the access interface comprises a pressure access plate (24, Fig: 6-8) disposed between the pipe bracket (12, A brake pipe connection (not shown) connects a brake pipe to the pipe bracket portion rear 20, 
As per claim 16, Hart further discloses wherein the access interface (24, Fig: 6-8) comprises internally segregated chambers (36, 38, 40, 42, Fig: 8) that provide for communication between the main portion, the pipe bracket, and the access ports in the access interface (via 52, 54, 56, 58, Fig: 6-8).

As per claim 18, Hart further discloses wherein the distributor valve is disposed in a brake system of a vehicle, the brake system including the brake control system (This invention relates generally to brake control valve devices for railway cars and more particularly to means adapted to the pipe bracket portion of said brake control valve devices for directly accessing fluid lines and determining the pressures thereof, Col: 1, Ln: 6-11, Fig: 6-8).

As per claim 19, Campbell discloses wherein the vehicle is a railway vehicle (This invention relates to triple valves and particularly  to triple valves for use on ling trains such as freight trains, Page 1, Ln: 1-3, Fig: 1-8).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over C. A. Campbell (US – 1,632,756) as modified by Hart et al. (US – 5,451,099) as applied to claim 11 above, and further in view of Scott (US – 5,709,436).
As per claim 20, Campbell as modified by Hart discloses all the structural elements of the claimed invention but fails to explicitly disclose the distributor valve and a chassis, wherein the brake control system is attached to the chassis and the distributor valve is coupled with the brake control system.
Scott discloses Arrangement for Connecting a Test Device to a Railroad Car Brake Control Valve Device comprising:
the distributor valve (Fig: 1) and a chassis (Fig: 2), wherein the brake control system (4, 12, 22, 24, Fig: 2) is attached to the chassis (Fig: 2) and the distributor valve is coupled with the brake control system (Fig: 1-2).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose the internally segregated chambers include openings for communicating with passages in the main portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Sauter et al. (US – 2011/0232370 A1),
B: Wilson (US – 4,033,632),
C: Pick (US – 4,063,784),

E: Scott et al. (US – 6,186,600 B1), and
F: Cho et al. (US – 9,901,324 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAN M AUNG/Examiner, Art Unit 3657